Hart, J. On the 16th day of April, 1907, Lee Cain was convicted before a justice of the peace in the Dardanelle District of Yell County of the crime of selling whisky to a minor, and fined $25.00. On the same day he appealed to the circuit court. On September 4, 1907, the justice filed the transcript of the judgment in the office of the circuit clerk. On the 10th day of September, 1907, a day of the September term of the Yell Circuit Court for the Dardanelle District, on motion of the prosecuting attorney, his appeal was dismissed. The defendant excepted, and the case is here on writ of error. Because of the .action of the court in dismissing the api peal of the defendant, the Attorney General confesses error. Section 2 of the act of April 11, 1905, makes it the duty of the justice, and not of the appellant, to file the transcript in the .circuit clerk’s office. Acts 1905, p. 376. This was done before the first term commencing after the conviction was had. Appellant was present on the first day of the term, objecting to a dismissal of his appeal and demanding a trial. Therefore the cause was dismissed without authority .of law, and the judgment is reversed and remanded for further proceedings on the appeal from the judgment of the justice of the peace.